Citation Nr: 0530333	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for residuals of blunt 
trauma injury to nose.

5.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for pseudofolliculitis barbae with a noncompensable 
evaluation and denied the veteran service connection for 
hemorrhoids, headaches, sinusitis, and residuals of blunt 
trauma injury to the nose.  The veteran requests a 
compensable rating for his pseudofolliculitis barbae and 
requests service connection for hemorrhoids, headaches, 
sinusitis and residuals of blunt trauma injury to the nose.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in September 2005.  
A transcript of the hearing is of record.  

The issues of entitlement to service connection for 
hemorrhoids and entitlement to an initial compensable 
evaluation for pseudofolliculitis barbae are addressed 
herein, whereas the issues of entitlement to service 
connection for headaches, sinusitis and residuals of blunt 
trauma injury to the nose are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's hemorrhoids were not present in service, 
nor are his hemorrhoids etiologically related to service.

3.  The veteran's pseudofolliculitis barbae has been 
manifested by abnormal skin texture, hyperpigmented skin, and 
pustules, causing no more than slight disfigurement.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  The criteria for an initial compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7814 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in August 1997, before the enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) specifically recognized that where 
the notice was not mandated at the time of the initial AOJ 
decision, as is the situation in the veteran's case, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

An RO letter dated in April 2005, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision.  

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Factual Background

The veteran's service medical records show that upon 
entrance, he had no disabling conditions.  In June 1983, the 
veteran sought treatment for and was diagnosed with 
pseudofolliculitis barbae.  His medical record showed that he 
had a papular face and neck with moderate to severe pustules.  
He was placed on physical profile of no shaving.  Service 
medical records reflect no signs or treatment for 
hemorrhoids.  The veteran's February 1987 separation 
examination shows that he did not have any disabling 
conditions upon separation.

The veteran submitted private medical records from an 
unidentified medical provider, dated from March 1990 to 
August 1997.  The records did not show treatment for 
hemorrhoids or pseudofolliculitis barbae.

In November 1997, the veteran submitted a letter from his 
employer that showed how many sick hours he used from 1991 to 
1997.  The reason for sick leave was not indicated.

In a November 1997 statement, the veteran stated that when he 
had hemorrhoid flare-ups, the doctor gave him permission to 
medicate them with over-the-counter ointments.  The veteran 
stated that the sick leave he used for work was due to 
migraine headaches, sinusitis, and hemorrhoid flare-ups.

In a February 1998 rating decision, the RO, in pertinent 
part, denied the veteran service connection for hemorrhoids 
and awarded the veteran service connection for 
pseudofolliculitis barbae with a noncompensable evaluation.

In January 2004, the veteran underwent a VA examination for 
his pseudofolliculitis barbae.  The veteran reported that he 
used topical over-the-counter antibiotics for his condition.  
He stated that he used special creams that he obtained for 
treatment of rash and inflammation.  He would shave on a 
regular basis to prevent the hair from growing and turning 
back under themselves.  On occasion, he would pick the 
pustules when they formed and open them and treat them with 
rubbing alcohol.  He reported that this was an ongoing 
problem and was progressively worse over the last 12 months.  
His side effects to the treatment included his face burning 
when he applied alcohol.  His symptoms were around his left 
and right face and chin and he stated that he had a bumpy 
chin and darkened discoloration.  He denied any urticaria.  
Physical examination revealed multiple small raised bumps on 
the face.  The veteran had some hair growth, approximately 
one to two days in duration.  The color of the hairs ranged 
from white to black.  The facial area was hyperpigmented in 
color and the texture of the skin was rough.  Pictures of the 
veteran's face were taken during the examination and revealed 
discoloration of the facial skin on the bilateral cheeks, 
chin, and the neck.  Small bumps were also noted.  The 
examiner also noted that the veteran's pseudofolliculitis 
barbae did not exceed six square inches.  Further, he stated 
that there was no disfigurement of the head, face, or neck.  
The diagnosis was pseudofolliculitis barbae.  The VA examiner 
commented that the veteran's present condition consisted of 
abnormal skin texture and hyperpigmented areas.

In September 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge at the RO.  
The veteran stated that he was treated for hemorrhoids in the 
service, and he was given a 45-day profile to keep from 
marching; however, he noted that this was not shown in his 
service medical records.  At the time of treatment, the medic 
told him how to treat himself whenever the hemorrhoids flared 
up.  He had not had hemorrhoids before the service.  In the 
service, he had a couple of episodes of flare-ups and he was 
about to be discharged when they occurred.  The hemorrhoid 
flare-ups had continued approximately two times a year.  
Regarding the pseudofolliculitis barbae, the veteran 
testified that his face had discoloration, bumps, and was 
itchy.  He considered it to be progressive and continued to 
worsen.  For his job, he was required to shave and was not 
allowed to wear a beard.  He also stated that he had weight 
loss as a result of this condition.  He always has pustules 
on his face and he had to burst them and take the hair out of 
them.  He did not receive continuous medical treatment for 
this condition since service.

Analysis

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's hemorrhoids 
is not warranted.  As such, the Board notes that the 
veteran's service medical records are void for any treatment 
for or diagnosis of hemorrhoids.  Further, his service 
separation examination does not show that he had hemorrhoids 
upon separation.  In addition, there is no medical evidence 
showing that the veteran's claimed hemorrhoids are related to 
service.  Finally, the medical evidence of record does not 
show that the veteran has a current hemorrhoid disability.  
Although the Board does not doubt the sincerity of the 
veteran's statements that he has hemorrhoids, a lay person is 
not competent to render an opinion concerning a medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As there is no medical evidence showing 
that the veteran has a current disability of hemorrhoids that 
is related to service, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hemorrhoids.

Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

The diagnostic codes pertaining to rating skin disorders were 
revised during the pendency of this appeal, effective August 
30, 2002.  In deciding this case, the Board must determine 
whether the previous or revised version is more favorable to 
the veteran.  However, if the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (2000).

The veteran currently has a noncompensable rating for 
pseudofolliculitis barbae, rated analogous to eczema.  The RO 
used 38 C.F.R. § 4.118, Diagnostic Code 7806 to assign the 
rating for the veteran's skin disability.  According to the 
rating criteria for tinea barbae, found in 38 C.F.R. § 4.118, 
Diagnostic Code 7814 (2002) and 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2005), the veteran can be rated under scars, 
disfigurement, or other skin disability dependent on the 
predominant disability.  Therefore, the rating criteria for 
the duration of the appeal for eczema, dermatitis, and scars 
of the head, face, or neck are as follows:

7800
Scars, disfiguring, head, face or neck:
Rating

Complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant 
bilateral disfigurement
50

Severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or 
auricles
30

Moderate; disfiguring
10

Slight
0
Note: When in addition to tissue loss and cicatrization there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent. The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to 
August 30, 2002)

7806
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002)

7800
Disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
Surface contour of scar elevated or depressed on 
palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding 6 sq. 
inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 sq. inches (39 sq. cm.). 
Underlying soft tissue missing in an area exceeding 6 sq. 
inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding 6 sq. 
inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective August 30, 
2002)

7806
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the 
past 12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2004) (effective 
August 30, 2002)

The Board finds that a higher evaluation for the veteran's 
pseudofolliculitis barbae is not warranted using either the 
rating criteria in effect prior to August 30, 2002 or the 
amended rating criteria effective August 30, 2002 because the 
skin condition is not found to cause moderate disfigurement 
of the face; or exfoliation, exudation or itching, involving 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7806 (2002).  In this regard, the 
Board notes that the veteran was not noted to have exudation 
or itching during the January 2004 VA examination.  In 
addition, the skin disorder does not meet the criteria 
effective in 8the skin disorder does not meet the criteria 
effective in August 2002, as the VA examiner noted that the 
veteran did not have any disfigurement of the face.  
Furthermore, it is not shown that the skin disorder affects 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2005).  In this regard, the Board notes 
that the veteran used over-the-counter topical ointments and 
rubbing alcohol for treatment of his condition.  

In summary, the criteria for a 10 percent rating for 
pseudofolliculitis barbae are not met whether using the 
rating criteria in effect prior to August 30, 2002, or the 
rating criteria in effect during the pendency of the appeal.


ORDER

1.  Entitlement to service connection for hemorrhoids is 
denied.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae is denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claims of service connection for headaches, sinusitis, and 
residuals of blunt trauma injury to the nose.

The Board notes that the veteran's service medical records 
show that he had a blunt trauma injury to his nose that 
caused loss of consciousness and a laceration on the bridge 
of his nose.  The veteran claims that as a result of the 
injury to his nose, he had and continues to have sinusitis 
and headaches.  He also states that his nose is deformed as a 
result of the injury.  The veteran's service medical records 
show that the veteran had symptoms of a sore and swollen 
throat, ears with fluid, nasal congestion, and a supple neck.  
He was diagnosed with an upper respiratory infection.  In 
addition, his private medical records dated after service 
show that he was diagnosed with upper respiratory infection 
with sinusitis on various occasions and complained of having 
a headache.  Therefore, the Board finds that a VA examination 
is necessary to determine whether the veteran's current 
sinusitis and headaches are related to service and to 
determine whether the veteran has any permanent residuals 
related to his blunt trauma injury to the nose.

Further, during the veteran's September 2005 travel board 
hearing, he testified that a private physician opined that 
his headaches are related to the injury to his nose in the 
service; however, a medical opinion from this physician is 
not included in the claims folder.  The RO should request 
that the veteran obtain all medical records relating to 
treatment of his headaches and sinusitis, including any 
opinions rendered by his treating physicians.

Finally, the veteran submitted private medical records dated 
from March 1990 to August 1997 from an unidentified physician 
or treatment facility.  The RO should request that the 
veteran identify the source of the medical records.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should request that the 
veteran identify the medical provider for 
the private treatment records submitted, 
dated from March 1990 to August 1997.  

2.  The RO should also contact the 
veteran and obtain the names and 
addresses and dates of treatment of all 
medical care providers, VA or private, 
which have treated the veteran for his 
claimed headaches, sinusitis, and 
residuals of blunt trauma injury to the 
nose since the date of discharge.  After 
the veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review. 

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician to determine the nature and 
etiology of the claimed headaches, 
sinusitis, and any residuals of blunt 
trauma injury to the nose.  All indicated 
tests and studies are to be performed, 
and all potential diagnoses should be 
either confirmed or rejected.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based upon the examination results and 
the review of the claims folder, the 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current headaches and 
sinusitis are related to the veteran's 
military service.  The physician should 
also opine whether it is at least as 
likely as not that the veteran has any 
residuals related to the documented blunt 
trauma injury to the nose in service.  
The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


